Citation Nr: 1135786	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-19 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the appellant's discharge from active military service is a bar to the attainment of Veteran status, and therefore to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The appellant had active military service from August 2002 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 administrative decision from the VA Regional Office (RO) in Portland, Oregon.

A Travel Board hearing regarding this matter was convened before the undersigned Veterans Law Judge in June 2011.  The transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant's discharge from active military service under other than honorable (OTH) conditions due to misconduct is considered dishonorable.  

2.  The misconduct committed by the appellant during service was willful and persistent and commenced before the expiration of his initial obligated period of service.  It was not a minor offense offset by otherwise honest, faithful, and meritorious service.

3.  The evidence does not show that the appellant was insane at the time he committed his in-service misconduct.

4.  No upgrade of the appellant's discharge under OTH conditions to an honorable or general discharge has been sought as of yet.  



CONCLUSION OF LAW

The character of the appellant's discharge from active military service is a bar to the attainment of Veteran status, and therefore to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12, 3.301, 3.354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims discussed VA's duty to notify a claimant in the context of character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The following basic principles were referenced.  VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It generally applies to each element of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006) (noting that the five elements of a claim consist of (1) Veteran status; (2) existence of a disability; (3) service connection of the disability; (4) degree of disability; and (5) effective date of the disability).  Finally, the notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Pelegrini, 18 Vet. App. at 112.

The appellant was sent a notification letter in February 2007.  This letter was returned to VA as "not deliverable as addressed."  Following his submission of an April 2007 statement regarding his new address, the notification letter was resent to the appellant in May 2007.  This letter was not returned to VA.

The May 2007 letter informed the appellant that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable as well as evidence concerning his post-service treatment for the mental condition which contributed to his discharge.  VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  

Given this letter, the Board finds that VA's duty to notify has been satisfied.  All notice elements indeed were addressed.  The letter made the appellant aware of the information and evidence needed to substantiate his entitlement to Veteran status, the first element of his claim.  He was told therein that VA would obtain his service records and that he should submit other pertinent evidence.  Further, the letter was dated well in advance of the initial December 2007 decision by the RO.

VA's duty to assist a claimant includes aiding in the procurement of pertinent records as well as providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The appellant's service treatment records and service personnel records have been obtained by VA.  No other records have been obtained.  However, the duty to assist does not apply to nonservice records because only the character of the appellant's service is at issue at this time.  No medical examination or opinion has been obtained.  Neither is necessary since the appellant's current medical state is not at issue.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Character of Discharge

The appellant filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) in February 2007.  From the point the character of his discharge was called into question, he has contended he should not be barred from receiving VA benefits for this disorder.

Only Veterans and the surviving spouse, child(ren), or parent(s) of a Veteran are eligible to receive compensation benefits.  38 C.F.R. §§ 3.3, 3.4, 3.5.  A Veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d); see also 38 U.S.C.A. § 101(2).

The term "discharge or release" includes:  (1) retirement from the active military, naval, or air service, and (2) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).  

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are:  (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).

It is dishonorable when a person is discharged or released under one of the following conditions:  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d).  

An offense involving moral turpitude includes, generally, the conviction of a felony.  38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct). 

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are two instances when this is not true, however.

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12)(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing a causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145, Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham, 8 Vet. App. at 445.

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

An insane person therefore is one who:  (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase "interferes with the peace of society" refers to behavior which disrupts the legal order of society.  Id.  The term "become antisocial" refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.  

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12 (d), but not 38 C.F.R. § 3.12 (c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under:  (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

At the outset, the Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Service treatment and personnel records document the following.  The appellant enlisted in the United States Marine Corps Reserve as part of a delayed entry/enlistment program (DEP) in May 2002.  He completed high school in June 2002.  In July 2002, he requested to be discharged from the DEP and enlisted in the United States Marine Corps for a period of four years.  These requests were granted, with the commencement of active military service on August 27, 2002.  

The appellant's specialty was assaultman.  He was deployed to Southwest Asia in early 2003 and again in late 2004 and early 2005.  As a result, he was awarded the Combat Action Ribbon.

No psychiatric symptoms were reported by the appellant in early October 2005.  He was clinically evaluated and found to be normal psychiatrically in mid-October 2005.  The appellant reenlisted in the United States Marine Corps for a period of four years and eight months on October 27, 2005.  His specialty was range coach.

In June 2006, the appellant reported stress and PTSD while deployed overseas in 2004 and 2005.  Beginning on July 19, 2006, he was absent without authorization from his duty station.  He was classified as a wanted deserter/absentee on August 18, 2006.  On September 7, 2006, he was apprehended by civilian authorities.  He was returned to military control and confined on September 8, 2006.

A few days later in September 2006, the appellant reported numerous psychiatric symptoms including nervous trouble (anxiety or panic attacks), loss of memory or amnesia or neurological symptoms, depression or excessive worry, loss of interest, and suicidal ideation.  He noted that these symptoms had been present for awhile and had been getting worse.  With respect to his unauthorized absence, he indicated that he was scared by the gunfire at his duty station so he went home.  He noted taking lots of pills, medication, and alcohol in an attempt to commit suicide while there.  After waking up in his vomit, however, he indicated that he decided to come back to the military.  Upon assessment, the appellant was alert and oriented as to time, place, and person.  His insight was intact, and there was no reduced abstraction ability.  His mood was depressed, despairing, fearful, and anxious.  Suicidal ideation and intent were noted, but no suicidal plans.  No homicidal tendencies were present.  The examining physician indicated that the appellant was a suicide risk and likely had PTSD.  Further mental health evaluation was ordered.

Such further evaluation took place later in September 2006.  The appellant stated that he had seen a counselor during his unauthorized absence and that a military physician had just told him that he had PTSD, a personality disorder, and depression.  He indicated that he did not know if the incident in which he took pills and alcohol was an intentional attempt to commit suicide.  With respect to his personal history, he indicated that his wife complained she never saw him, had begun cutting herself and employing other means of self-harm, and left him saying she wanted a divorce.  He additionally noted that she tried to kill herself once she began living with her parents, that he saw her only occasionally during his unauthorized absence, and that she is the one who turned him in to the civilian authorities.  Upon assessment, the appellant was oriented as to time, place, person, and situation.  There was no evidence that he had a thought disorder or unusual kinds of logic or strange associations.  He was deemed capable of effective life management.

In early October 2006, the appellant was found to have violated Article 85 of the Uniform Code of Military Justice (UCMJ) in that he did, "on or about [July 18, 2006,] without authority and intent to remain away therefrom permanently, absent himself from [his duty station] and did remain away until he was apprehended on or about [September 7, 2006]."  Battalion non-judicial punishment (BN NJP) of forfeiture of $846.00 for one month, restriction to certain areas without suspension from duty for 45 days, and extra duties for 45 concurrent days was imposed.  The entirety of this punishment was suspended for six months, at which time it was to be remitted without further action unless sooner vacated, late in October 2006.  Also late in October 2006, the appellant acknowledged being counseled regarding his recent BN NJP as well as his understanding of his pre-trial agreement to be administratively separated from the Marine Corps.  

Further, the appellant reported psychiatric symptoms including nervous trouble (anxiety or panic attacks) as well as depression or excessive worry in late October 2006.  A physical examination was completed in anticipation of his separation in November 2006.  Diagnoses of chronic PTSD, dysthymic disorder (depressive neurosis), and major depression, single episode, were referenced.  No psychiatric symptoms were reported.  The appellant's mental status was found to be normal upon assessment.

The appellant was informed via memorandum dated in November 2006 from his commanding officer that it was recommended that he be discharged by reason of the commission of a serious offense, namely his violation of UCMJ Article 85 by deserting with the intent to remain away permanently.  He additionally was informed that the least favorable characterization of service he could receive would be under OTH conditions and that this characterization was recommended .  Finally, he was informed of his rights in this regard.  In another November 2006 memorandum from the appellant's commanding officer to the commanding general, it was noted that numerous attempts were made to contact the appellant during his unauthorized absence but that he gave no indication of ever returning.  The appellant acknowledged his rights, and waived several of them, in a third November 2006 memorandum.

A Staff Judge Advocate reviewed the request for the appellant to be administrative discharged and found it sufficient in law and fact to support such discharge in December 2006.  On January 18, 2007, the appellant was discharged under OTH conditions by reason of misconduct.

In an April 2007 statement, the appellant recounted that his wife began making suicide attempts, threatening his son from a former marriage, and making accusations against him to his chain of command after his reenlistment in 2005.  He then recounted that he went on unauthorized absence after his repeated requests for leave to deal with her were denied.  

The appellant reiterated the information contained in his April 2007 statement in his February 2008 notice of disagreement.  He then argued that service connection for PTSD should be granted because his "first enlistment was honorable service" and his disability emanates therefrom.  By "first enlistment," his service from August 2002 through his 2005 reenlistment was referenced.

On a VA Form 646 dated in June 2009, the appellant's representative argued that the appellant's AWOL should be considered a marker of his PTSD.

The appellant testified at the June 2011 Travel Board hearing that he believed his wife was serious when she told him she would commit suicide.  He next testified that he left to take care of this home situation when his repeated requests for leave were denied but that his command was aware of where he was.  He indicated telling them that he would be back before 30 days because he knew he would be classified as being AWOL at that point.  He noted that his unauthorized absence ended up being longer than that, however, because he had difficulty tracking his wife down.  He further noted that he had exhausted his finances such that he did not have gas money to return to duty anyhow.  After being picked up by the police and detained by the military, the appellant testified that an attorney informed him that charges would not be filed and that he would be sent back to his command because of an unconstitutional delay in affording him a hearing.  He asked for leave to finish handling the situation with his wife.  The attorney informed him that this request was up to his command and that the only other option was a discharge under other than honorable conditions with the possibility of an upgrade upon request.  Such discharge was undertaken given that it could happen quickly.  The appellant's attorney noted that a request for an upgrade of the character of discharge had not yet been filed.

Based on the above, the Board disagrees with the appellant that his active military service occurred in two separable periods, one prior to his 2005 reenlistment and one subsequent to it.  The Board rather finds that the appellant's active military service from August 27, 2002, to January 18, 2007, constituted one period.  

The provisions of 38 C.F.R. § 3.13 related to constructive unconditional discharge do not apply.  This regulation only pertains to those who served in World War I, World War II, the Korean conflict, the Vietnam era, or peacetime.  All of the appellant's service came during the Persian Gulf War.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (both defining the Persian Gulf War as the period beginning August 2, 1990, and lasting through the date thereafter prescribed by Presidential proclamation or by law).  

38 U.S.C.A. § 101(18) applies, however.  This statute is not restricted to any given war, conflict, or time period.  Under 38 U.S.C.A. § 101(18), the date on which the initial obligated period of service expired rather than the date of reenlistment is controlling.  The appellant's initial obligated period of service did not expire until August 26, 2006.  No discharge or release was awarded at that time because of his intervening reenlistment on October 27, 2005.  Yet with or without this intervening reenlistment, it is clear that he would not have been eligible for a discharge or release under OTH conditions on August 26, 2006.  His unauthorized absence indeed commenced previous to this date on July 19, 2006.  No discharge or release pursuant to 38 U.S.C.A. § 101(18) therefore is found with respect to August 26, 2006.  That leaves January 18, 2007, the date the appellant was retired from active military service, as the only possible discharge or release according to this statute.  

Consideration now is turned to the reason for this discharge or release.  It is undisputed that the conditions set forth in 38 C.F.R. § 3.12(c) do not apply here.  There is no indication that the appellant was a conscientious objector or an alien.  He was not sentenced by general court-martial.  Although he was characterized as a deserter/absentee and was charged under UCMJ Article 85 for desertion, the reason cited for his discharge simply was misconduct.  He was AWOL from July 19, 2006, to September 7, 2006, a continuous period of substantially less than 180 days.  Thus, it is unnecessary to consider whether the apparent difficulties experienced by the appellant's wife constituted a compelling reason to warrant his absence.  

It further is undisputed that most of the offenses set forth in 38 C.F.R. § 3.12(d) did not occur in this case.  No evidence exists that the appellant engaged in mutiny or spying, committed an offense involving moral turpitude like being convicted of a felony, or performed homosexual acts with associated circumstances or factors affecting his ability to carry out his duties.  While the appellant agreed to his discharge, he did not do so to avoid being tried by general court-martial.  BN NJP proceedings indeed were convened instead of a court-martial.

The only other offense set forth in 38 C.F.R. § 3.12(d) did occur in this case, however.  Specifically, the Board finds that the period of unauthorized absence or AWOL from July 19, 2006, to September 7, 2006, precipitating the appellant's discharge under OTH conditions was willful and persistent misconduct.  Misconduct was cited to be the reason for the discharge due to this absence, as noted above.  The absence was willful misconduct under 38 C.F.R. § 3.1(n).  The appellant does not dispute this point.  Deliberate and conscious wrongdoing of a known prohibited action indeed readily is shown by his indications that he left only after his repeated requests for leave were denied.  Knowledge of the probable consequences also readily is shown by his indication that he informed his command he would be back within 30 days so as to avoid being AWOL.  The absence also was persistent misconduct.  It lasted approximately 50 days.  Given this duration during which the appellant was not present and therefore was precluded from performing his military duties, the absence is similar to those in Stringham, Struck, and Winter in that it was not a minor offense.  That his service otherwise appears to have been honest, faithful, and meritorious due to his two deployments as an assaultman to Southwest Asia and receipt of the Combat Action Ribbon as well as the absence of other significant disciplinary action thus is of no consequence.

With regard to whether the appellant was insane at the time of his absence, it is notable that neither he nor his representative specifically has contended this to be the case or satisfied the burden in this regard by submitting any evidence, let alone sufficient evidence, in this regard.  The representative rather merely contended that the absence should be considered a manifestation of PTSD.  Psychiatric symptoms, namely stress, first were complained of by the appellant shortly before his absence.  He additionally complained that such symptoms, to include nervous trouble (anxiety or panic attacks), loss of memory or amnesia or neurological problems, depression or excessive worry, loss of interest, and suicidal ideation and intent as well as a potential suicide attempt, persisted during his absence and thereafter while he was confined under military control.  Diagnoses of PTSD, major depression, and dysthymic disorder (depressive neurosis) were documented.  The appellant additionally reported being diagnosed with depression and a personality disorder.  Yet the Board reiterates that a mental illness, such as PTSD, major depression, depression, and dysthymic disorder (depressive neurosis), is not identical to insanity.  Beck, 13 Vet. App. at 535.  A personality disorder also does not qualify as insanity.  VAOPGCPREC 20-97.  

The evidence indeed shows that, despite his psychiatric symptoms and the diagnoses assigned as a result, the appellant's was not insane as the term is defined by 38 C.F.R. § 3.354 and VAOPGCPREC 20-97 during his unauthorized absence or AWOL from July 19, 2006, to September 7, 2006.  His mental faculties were not deranged to the point where he could not manage himself or his affairs.  He was found to be alert on one occasion and oriented on two occasions the same month he was returned to military control and confined.  No abnormalities with respect to thought, abstraction ability, or insight were present.  As such, the appellant was deemed capable of effective life management.  Demonstration of this capability is shown through the choices he made with respect to his discharge with full knowledge of his rights, many of which he opted to waive, and the probable characterization of his service.  There is no indication that he undertook any action which interfered with the legal order of society.  Finally, there is no indication that he behaved in an antisocial manner hostile or harmful to others.  It rather was found that he did not manifest homicidal tendencies.

Only the question of whether the appellant's discharge under OTH conditions has been upgraded to an honorable or general discharge as specified in 38 C.F.R. §§ 3.12(g) or (h) remains.  In this regard, it is sufficient to note that the testimony of the appellant's representative at the June 2011 Travel Board hearing that no such upgrade has been sought yet.  

In sum, the appellant was discharged from active military service under OTH conditions by reason of willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Accordingly, the appellant cannot be considered a Veteran and is ineligible to receive VA benefits.


ORDER

As the character of the appellant's discharge from active military service is a bar to attainment of Veteran status and therefore the receipt of VA benefits, the appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


